Title: To Thomas Jefferson from Edward Stevens, 8 January 1781
From: Stevens, Edward
To: Jefferson, Thomas



Sir
South Carolina Camp Hick’s Creek. Jany. 8th. 1781.

I wrote you the 30th. of last Month, Giving you some Account of our Movements. It gives me much pleasure that I have it now in my Power to inform you a Detachment of Horse (from Genl. Morgans Party) Consisting of Baylors Regiment of Dragoons and Two Hundred Militia Horse Commanded by Colo. Washington, has Totally defeated a party of Tories of about Two Hundred and  Fifty commanded by a Colo. Verner. This happened about Twenty Miles from Ninety Six. Colo. Washingtons party Killed and Mortally Wounded a hundred and Sixty Four and made Forty Prisoners, without having a Single man of his party Killed or Wounded.
The Misfortunes the Tories has latterly met with, I hope will Sicking them of their Cause.
Our Accounts Here say that the British are making every preparation for a move. Some thinks that this part of the Army is their object. But I rather incline to believe Morgans party will be thier first Object. If it should I am in hopes they’ll not be able to make any thing of them as they are a light party without any incumbrance, And Morgan will take care to Keep himself in such a Situation as not to be Surprized and to fight or not as he may think best, and may have Strong Ground to retreat to. Should their designs be against the Force here, I expect we shall be obliged to retire, as their Strength will be formidable when compared with ours.
I do not assert it from any authority, but entirely from my own conjecture, that when Colo. Green gets up we could not raise more than Fifteen Hundred of every Kind for Action. Colo. Lea [Henry Lee] with his Legion, arrived a day or Two agoe and Colo. Green is expected to Join every day.
The Enemy imediately after our move to this place, reinforced their post at George Town with Three Hundred men from Charles Town. At first our Movements hence I apprehended surprized them, but by this, they will be sensible of the cause.
I understand Morgan begins to meet with difficulties in supporting his party with Provision. That part of the Country has been much Eaten up by the great numbers of Militia horse that has been in that Quarter. Indeed the Country throughout here has been much distroyed (I mean the Provisions) by them Kind of Troops. Provisions for the Support of such an Army as we ought to have in this country through the Course of next Summer ought in my Opinion be paid the greatest attention to. From what has already appeared to me I think the State of North Carolina do not attend so particularly to that, as the necessities of our Troops will point out to them next Summer. That State at this Time has not, of any Kind, Five Hundred men in the Field. Their is about Eighty or a Hundred of them with this part of the Army.
As the Information of these Matters, that you get from Genl. Greene must be so much more particular, and more to be depended on, I shall now decline taking up any further of your time.
As soon as the Month expires from the date of the last returns  sent you, I shall send you a monthly return of the Militia. With Respect & Esteem I have the Honor to be Sir Your most obedt. & very hum. Servt.,

Edward Stevens

